746 N.W.2d 68 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Roummel Jerome INGRAM, Defendant-Appellant.
Docket No. 135623. COA No. 273086.
Supreme Court of Michigan.
March 24, 2008.
On order of the Court, the application for leave to appeal the December 4, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions to remand to the trial court and for relief from judgment by default are DENIED.